                      Case 2:19-cv-02226-JCM-VCF Document 6 Filed 06/08/20 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    SUET F. WONG,                                         Case No. 2:19-CV-2226 JCM (VCF)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     COUNTRYWIDE FINANCIAL
                      CORPORATION, et al.,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is the matter of Wong v. Countrywide Financial Corporation,
               14
                      case number 2:19-cv-02226-JCM-VCF. Suet F. Wong (“plaintiff”) filed the instant action on
               15
                      December 27, 2019, against Countrywide Financial Corporation, Bank of America, FCI Service
               16
                      Lender LLC, Countrywide Home Loans Inc., and Countrywide Bank of BAC Bank (collectively
               17
                      “defendants”). (ECF No. 1).
               18
                             Federal Rule of Civil Procedure 4(m) provides as follows:
               19
               20                    If a defendant is not served within 90 days after the complaint is
                                     filed, the court—on motion or on its own after notice to the
               21                    plaintiff—must dismiss the action without prejudice against that
                                     defendant or order that service be made within a specified time.
               22                    But if the plaintiff shows good cause for the failure, the court must
                                     extend the time for service for an appropriate period. This
               23                    subdivision (m) does not apply to service in a foreign country
                                     under Rule 4(f), 4(h)(2), or 4(j)(1), or to service of a notice under
               24                    Rule 71.1(d)(3)(A).

               25     Fed. R. Civ. P. 4(m).
               26            More than 90 days have elapsed since the instant action was filed. To date, plaintiff has
               27     not served any of the defendants.
               28

James C. Mahan
U.S. District Judge
                      Case 2:19-cv-02226-JCM-VCF Document 6 Filed 06/08/20 Page 2 of 2



                1            March 5, 2020, the court gave plaintiff notice of its intent to dismiss plaintiff’s claims
                2     pursuant to Fed. R. Civ. P. 4(m). Plaintiff has not responded, served the defendants, or otherwise
                3     appeared.
                4            Accordingly,
                5            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s claims be, and
                6     the same hereby are, DISMISSED.
                7            The clerk is instructed to close the case accordingly.
                8            DATED June 8, 2020.
                9                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
